Citation Nr: 0506705	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-32 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with chronic lumbar sprain, rated 
at 10 percent, effective February 20, 2000; and at 20 percent 
effective on May 27, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
February 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, confirmed and 
continued a 10 percent disability rating for degenerative 
disc disease of the lumbar spine with chronic lumbar sprain.  
In April 2004 the RO increased the veteran's disability 
rating for degenerative disc disease of the lumbar spine with 
chronic lumbar sprain to 20 percent disabling, effective May 
27, 2003.  The veteran continued his appeal for a higher 
rating.  

The Board notes that in September 2003, the veteran submitted 
a notice of disagreement with the August 2003 rating 
decision.  He was issued a statement of the case in October 
2003.  The veteran never submitted a substantive appeal 
pertaining to the issue of an increased rating for a chronic 
right wrist sprain. Therefore, that issue is not currently 
before the Board, and the appeal is limited to the issue on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board concludes that VA has a further duty to assist the 
veteran in developing his claim.  During the veteran's March 
2004 VA orthopedic examination, he indicated that he had been 
prescribed pain medication and undergone chiropractic 
treatment for his back disability over the years.  No 
treatment records are currently part of the claims folder.  
VA has an obligation to seek records of this treatment.  
38 U.S.C.A. § 5103A(b) (West 2002).

In February 2003, the veteran submitted a claim for workers 
compensation benefits based on an exacerbation of his low 
back symptoms.  The claim form shows that his condition was 
assessed by a doctor at the infirmary in his work place.  The 
claim form also shows that it was anticipated that the back 
disability would be evaluated by a panel of physicians.  
These records would be relevant to his claim, and VA has an 
obligation to seek records of the assessment.  Id.

Accordingly, this case is remanded for the following:

1.  Ask the veteran to identify the 
providers of his prescription 
medications, and chiropractic treatment 
since March 2000.  Then take the 
necessary steps to obtain records of 
this treatment.

2.  Take the necessary steps to obtain 
records of the veteran's treatment or 
assessment in February 2003, at the 
infirmary at the State Correctional 
Institution at Albion, Pennsylvania.

3.  Take the necessary steps to obtain 
any records of the veteran's assessment 
by a panel of physicians in conjunction 
with his February 2003 claim for workers 
compensation from the Commonwealth of 
Pennsylvania.

4.  Thereafter, readjudicate the issue 
on appeal.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case.  
Then return the case to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

